Acknowledgement
This Notice of Allowance is in response to amendments filed 12/28/2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the first line of claim 6, the limitation of “claim 5” has been deleted and the limitation of --claim 1-- has been inserted.

Reasons for Allowance
Claims 1-4, 6, and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Ellis (US 9,770,382 B1), Smith (US 10,382,851 B1), Perianu et al. (US 2017/0180843 A1), and Baquain (US 2018/0356233 A1), taken alone or in combination, does not teach the claimed mobility tool comprising: 
a rod; 
an earpiece comprising a first speaker, the earpiece being configured for positioning on an ear of a user such that the first speaker is positioned proximate to an ear canal of the ear; 
a sensing module coupled to a lower end of the rod, the sensing module comprising a temperature sensor, a moisture sensor, and a motion sensor wherein the sensing module is configured for detecting a temperature hazard, a water hazard, and a traffic hazard; 
a navigation and communications module coupled to an upper end of the rod, the navigation and communications module being operationally coupled to the sensing module and the earpiece, the navigation and communications module comprising a GPS transceiver wherein the GPS transceiver is configured for receiving location coordinates, wherein the sensing module is configured for detecting a respective hazard along a route, positioning the first speaker for selectively broadcasting directions for the route and a warning of the respective hazard to the user; 
the earpiece comprising: 
a first housing defining an interior space, the first speaker being coupled to and extending from the first housing, 
an earhook coupled to and extending arcuately from the first housing wherein the earhook is configured for positioning over a top of the ear for coupling the first housing to the user, 
a first battery coupled to the first housing and positioned in the interior space, 
a first microprocessor coupled to the first housing and positioned in the interior space, the first microprocessor being operationally coupled to the first battery and the first speaker, Page 2 of 15
a first transceiver coupled to the first housing and positioned in the interior space, the first transceiver being operationally coupled to the first microprocessor, 
a first switch coupled to the first housing, the first switch being operationally coupled to the first microprocessor and the first battery, the first switch being toggle type wherein the first switch is configured for toggling for selectively coupling the first microprocessor to the first battery for powering the earpiece, 
a first distress button coupled to the first housing, the first distress button being operationally coupled to the first microprocessor, the first distress button being selectively depressible wherein the first distress button is configured for depressing for signaling the first microprocessor, and 
a first volume controller coupled to the first housing, the first volume controller being operationally coupled to the first microprocessor wherein the first volume controller is positioned for signaling the first microprocessor for selectively adjusting a volume of the first speaker; and 
the navigation and communications module comprising: 
a second housing coupled to and extending linearly from the upper end of the rod, the second housing defining an internal space, the GPS transceiver being coupled to the second housing and positioned in the internal space, 
a second battery coupled to the second housing and positioned in the internal space, 
a second microprocessor coupled to the second housing and positioned in the internal space, the second microprocessor being operationally coupled to the second battery and the GPS transceiver, and 
a second transceiver coupled to the second housing and positioned in the internal space, the second transceiver being operationally coupled to the second microprocessor wherein the second transceiver is Page 3 of 15positioned for receiving a distress signal from the first transceiver upon depressing of the first distress button positioning the second microprocessor for actuating the GPS transceiver for communicating a distress signal and location coordinates to emergency services.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date. As discussed in MPEP 2114(III), in regards to apparatus claims, even if the prior art device performs all the functions recited in the claim, the prior art cannot anticipate the claim if there is any structural difference. This allowable subject matter has been indicated in the Office Action mailed 9/28/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661